PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/042,481
Filing Date: 23 Jul 2018
Appellant(s): IDEMIA IDENTITY & SECURITY FRANCE



__________________
R. Brian Drozd
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 8-10 are rejected under 35 USC 112(d) or pre-AIA  35 USC 112, 4th paragraph, as being of improper dependent form for failing to limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 is objected to as being a substantial duplicate of claim 8.
Claims 1-10 are rejected under 35 USC 103 as being unpatentable over U.S. Patent Publication 2010/0024016 (hereinafter, “Violleau”) in view of U.S. Patent 7,926,086 (hereinafter, “Violleau ‘086”) in view of U.S. Patent Publication 2010/0227588 (hereinafter, “Bradley”).





(2) Response to Argument
	First, with respect to the rejection of claims 8-10 under 35 USC 112(d), Examiner notes that Appellant’s argument on pages 9-10 of the Appeal Brief places no patentable weight on claim 7 reciting “A non-transitory computer readable medium”, instead focusing on the “software firewall” as the defining aspect of the invention being claimed.1  In particular, Appellant makes it clear that under their claim construction, the “non-transitory computer readable medium” of claim 7 is not a component of either the eUICC of claims 8 & 9 or the iUICC of claim 10 (Appeal Brief, page 10, lines 1-2).  Thus, when Appellant subsequently argues that e.g. claim 8 narrows the term “non-transitory computer readable medium” because claim 8 is directed to “an electronic card of the eUICC type” this is incorrect because by Appellant’s own admission, these are not the same thing.  While an electronic card can be construed to be a non-transitory computer readable medium in the general sense, it is not the specific non-transitory computer readable medium that is the invention of claim 7.  Thus, claims 8-10 do not refer to all the limitations of parent claim 7 as required under 35 USC 112(d); in fact, technically they do not refer back to any of the limitations of claim 7 because the non-transitory computer readable medium of claim 7 which embodies Appellant’s “software firewall” is not actually involved in the subject matter of claims 8-10 in any way.
	The objection of claim 10 is predicated on the improper draftsmanship of the claim which warranted the rejection of claim 10 under 35 USC 112(d).  As claim 10 differs only from claim 8 in the preamble, and the preambles of claims 8 & 10 are problematic as discussed supra, thus the only limitations with patentable weight are identical in both claims.  If the claims had been amended to overcome the rejection under 35 USC 112(d) – for example, in the manner suggested by the Examiner in the Non-Final Rejection of 10/15/20 (page 2, last two lines – page 3, line 2) – then there would be no objection.  Accordingly, the Examiner submits that the objection to claim 10 stands or falls with the rejection of claim 10 under 35 USC 112(d).

	Regarding the rejections of the claims under 35 USC 103, the Examiner first notes that although the instant application and the claims frequently recite the use of the term “static data” or variations thereof, it is observed that the instant specification never explicitly defines what exactly constitutes “static data”.  Under the broadest reasonable interpretation of the term, “static data” refers to any data item that is not subject to change; as opposed to “dynamic data” which is modifiable.  From the Appellant’s arguments, Examiner understands the Appellant to instead interpret the “static data item” in the narrower context as a globally accessible data item; one that, in an object-oriented language like Java is associated with a class in general, rather than being a data item associated with a specific instance of an object of said class.  While this definition is supported by the instant specification, it is not limited to this interpretation; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In the case of the Violleau invention(s), Violleau employs the use of Shareable Interface Objects [SIO] which are data objects that expose the methods needed to access other data items in accordance with object-oriented language principles.  This process allows one to share data between applets in a secure manner: see Violleau at e.g. paragraphs 0020-0022, 0034, & 0038-0039; and Violleau ‘086 at col. 1, lines 39-48 & col. 3, lines 4-18).  It should be noted that although one can use a shareable interface object to read, modify, and write to a particular data item (if the permissions are appropriately satisfied), nevertheless the sharable interface object itself is “static” inasmuch as the methods it exposes for an applet to interact with are predefined and do not change.  See also the “Java Card Specification 2.2.2 Final Release – Runtime Environment Specification” reference, pages 6-13 through 6-14, “6.2.6 Shareable Interface Details”, particularly section 6.2.6.1 reprinted below (emphasis Examiner’s):
6.2.6.1 Java Card API Shareable Interface
Interfaces extending the Shareable tagging interface have this special property:
Calls to the interface methods take place across Java Card platform’s applet firewall boundary by means of a context switch.

The Shareable interface serves to identify all shared objects. Any object that needs
to be shared through the applet firewall shall directly or indirectly implement this
interface. Only those methods specified in a shareable interface are available through
the firewall.

Implementation classes can implement any number of shareable interfaces and can
extend other shareable implementation classes.

Like any Java platform interface, a shareable interface simply defines a set of service
methods. A service provider class declares that it “implements” the shareable
interface and provides implementations for each of the service methods of the
interface. A service client class accesses the services by obtaining an object reference,
casting it to the shareable interface type, and invoking the service methods of the
interface.

The shareable interfaces within the Java Card technology shall have the following
properties:
■ When a method in a shareable interface is invoked, a context switch occurs to the
context of the object’s owner.
■ When the method exits, the context of the caller is restored.
■ Exception handling is enhanced so that the currently active context is correctly restored during the stack frame unwinding that occurs as an exception is thrown.

Thus, upon further consideration the Examiner contends that the Shareable Interface Object (SIO) used by the Violleau invention(s) constitutes “static data” under the broadest reasonable interpretation of the term in view of the instant specification.  
	With respect to the Appellant’s arguments against the use of the Bradley reference (Appeal Brief, pages 18-19), it is noted that claim 1 recites inter alia that the software firewall is “installed in an electronic component of the integrated Universal Integrated Circuit Card iUICC type or the embedded Universal Integrated eUICC type”.  Examiner understands the Appellant to be arguing that because Bradley does not explicitly disclose an iUICC, then it cannot be used to read on the claim.  In response, the Examiner first notes that the UICC is the genus that encompasses the two species of the iUICC and eUICC, and that furthermore persons of ordinary skill in the art would recognize that those are the only two species of UICC possible – either the smartcard of Bradley’s (and by extension, Violleau’s) invention(s) will either be an external smartcard that is to be physically inserted into the wireless device [the eUICC], or as a chip that is inseparably integrated into the wireless device [the iUICC]. Thus, the Examiner contends that a recitation of an UICC in general would naturally encompass the specific embodiments recited by the Appellant’s claims.  Second, even assuming arguendo that Bradley did not specifically disclose an IUICC embodiment, the claim as written only requires that the software firewall be installed on either a eUICC or an iUICC.  Because Bradley clearly discloses the eUICC (i.e. a smart card that can be inserted or removed into the wireless device as per the cited paragraphs), that is sufficient to read on the claim.
	The Examiner contends that Appellant’s remaining arguments against claim 1, being predicated on reading in an impermissibly narrow interpretation of the term “static data”, are moot as being non-responsive to the Examiner’s position regarding how the references read on the claims.  Additionally, while not explicitly argued by the Appellant, Examiner asks that the rejection under 35 USC 103 of claims 2-10 be upheld for substantially similar reasons as discussed supra.
	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        6/30/2022

Conferees:
 /BEEMNET W DADA/ Primary Examiner, Art Unit 2435         
                                                                                                                                                                                              
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435  
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an aside, the Examiner would further note that if Appellant’s arguments were to be taken at face value, this would appear to be grounds for rejecting at least claim 7 under 35 USC 101 as being directed toward software per se, which is not any of the statutory categories of invention.  Microsoft Corp. v. AT&T Corp, 550 U.S. 437, 449, 92 USPQ2d 1400, 1407 (2007)